            Case 1:20-cv-10648-JMF Document 7 Filed 03/04/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SUHEE KANG,                                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-10648 (JMF)
                  -v-                                                  :
                                                                       :   ORDER OF SERVICE
JERRY HEINAUER, et al.,                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Suhee Kang, who is proceeding pro se, paid the filing fees to commence this

action and filed her initial complaint on December 16, 2020. ECF No 1. The Complaint that

was filed, however, appeared to be incomplete, cutting off in the middle of a sentence in

Paragraph 3. Accordingly, the Court granted her leave to amend her complaint to provide any

missing information and to substitute the originally named defendants with current officeholders.

ECF No. 4. Plaintiff filed an Amended Complaint addressing these deficiencies on March 1,

2021. ECF No. 6.

        Plaintiff included with the Amended Complaint a document that purports to be a

summons, but is not signed by the Clerk of Court, as well as a Certificate of Service attesting to

service of the putative summons and Amended Complaint on Defendants. Rule 4(a)(1) of the

Federal Rules of Civil Procedure, however, requires that any summons “must . . . be signed by

the clerk” and “bear the court’s seal.” The summons attached to the Amended Complaint that

was filed does not meet these requirements and, thus, is invalid. It follows that any service

Plaintiff may have already effected on Defendants is also invalid.
          Case 1:20-cv-10648-JMF Document 7 Filed 03/04/21 Page 2 of 5




       In light of Plaintiff’s Amended Complaint, the Clerk of Court is directed to issue

summonses as to Defendants Jerry Heinauer, Tracy Renaud, Alexander Mayorkas, and Monty

Wilkinson. Plaintiff is directed to serve (or re-serve, as the case may be) a valid summons and

the Amended Complaint on each Defendant within 90 days of the issuance of the summonses.

If within those 90 days, Plaintiff has not either served Defendants or requested an extension of

time to do so, the Court may dismiss the claims against Defendants under Rules 4 and 41 of the

Federal Rules of Civil Procedure for failure to prosecute. To be clear, notwithstanding any

service Plaintiff may have performed already, Plaintiff must re-serve Defendants with the

Amended Complaint and the valid summons issued by the Clerk of Court.

       In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Instructions for

filing documents by email are attached to this Order. Pro se parties are also encouraged to

consent to receive all court documents electronically. A Consent to Electronic Service Form is

attached to this Order and available on the Court’s website at https://nysd.uscourts.gov/sites/

default/files/2018-06/proseconsentecfnotice-final.pdf. Pro se parties who are unable to use email

may still submit documents by regular mail to the Pro Se Office, Thurgood Marshall Courthouse,

40 Centre Street, Room 105, New York, New York 10007, or in person at the drop box located at

the U.S. Courthouses in Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street).

In either case, however, there may be significant delays before such filings are received and/or

docketed. No documents or court filings should be sent directly to Chambers. Copies of

correspondence between a pro se party and counsel shall not be sent to the Court. For more

information, please visit the Court’s website at www.nysd.uscourts.gov and review the Court’s

Individual Rules and Practices in Civil Pro Se Cases, attached to this Order.




                                                 2
            Case 1:20-cv-10648-JMF Document 7 Filed 03/04/21 Page 3 of 5




       A Pro Se Law Clinic recently opened in this District to assist people who are parties in

civil cases and do not have lawyers. It is separate from the Pro Se Intake Unit. The Clinic may

be able to provide Plaintiff with advice in connection with the case. The Pro Se Law Clinic is

run by a private organization called the New York Legal Assistance Group; it is not part of, or

run by, the Court (and, among other things, therefore cannot accept filings on behalf of the

Court, which must still be made by any unrepresented party through the Pro Se Intake Unit).

The Clinic is located in the Thurgood Marshall United States Courthouse, 40 Centre Street, New

York, New York, in Room LL22, which is just inside the Pearl Street entrance to that

Courthouse. The Clinic is open on weekdays from 10 a.m. to 4 p.m., except on days when the

Court is closed. An unrepresented party can make an appointment in person or by calling 212-

659-6190.

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff, and to update the

case caption to reflect the substitution of Defendants.

       SO ORDERED.

Dated: March 4, 2021                                 __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 3
             Case 1:20-cv-10648-JMF Document 7 Filed 03/04/21 Page 4 of 5


                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
             Case 1:20-cv-10648-JMF Document 7 Filed 03/04/21 Page 5 of 5


                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
